Citation Nr: 0810072	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) and Board remand.  The veteran's 
claims folder is in the jurisdiction of the VA Regional 
Office in Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
depression, to include as secondary to his service-connected 
lumbar spine disability.  

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  A review of the veteran's 
claims folder revealed additional post-service private 
treatment records that should be obtained.  In a VA 
examination report of August 2007, the veteran stated that he 
sought treatment for his depression at the Greenleaf Mental 
Health Center in 2005 and 2006, and that he has also sought 
treatment from Dr. B.L., his primary care physician, for his 
depression.  The claims folder does not reflect an attempt by 
the RO to obtain any of these records.  As part of VA's duty 
to assist the veteran in developing evidence in support of 
his claim, the RO should, with the assistance of the veteran, 
attempt to obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In addition, after the RO has obtained all of the veteran's 
private treatment records, the veteran must be afforded a new 
VA mental disorders examination performed by a psychiatrist.  
The Board acknowledges that, pursuant to a May 2007 Board 
remand, the veteran underwent two VA mental disorder 
examinations.  However, because the examination reports offer 
conflicting opinions, and because the August 2007 examination 
was conducted by a special exams clerk and the September 2007 
examination was conducted by a Doctor of Philosophy (Ph.D.), 
remand is required for an examination performed by a licensed 
psychiatrist.  The VA psychiatrist must clarify whether there 
is a diagnosis of depression and whether the veteran's 
depression is related to service, to include as due to the 
veteran's service-connected lumbar spine disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify the 
source of any medical records that pertain 
to his depression, to include the records 
of Greenleaf Mental Health Center and Dr. 
B.L.  Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The veteran and his representative 
must be informed as to the result of these 
efforts.  The veteran must then be given 
an opportunity to respond.

2.  Thereafter, the veteran must be afforded 
a VA mental disorders examination, performed 
by a licensed psychiatrist, to determine the 
current existence and etiology of any 
psychiatric disorder found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
service and post-service medical records, the 
examiner must state whether any diagnosed 
psychiatric disorder is related to the 
veteran's active duty service.  The examiner 
must also state whether any diagnosed 
psychiatric disorder is due to or aggravated 
by any service-connected disorder, to include 
osteoarthritis of the lumbar spine with 
coccygeus-sacral muscle spasm and bilateral 
plantar fasciitis.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
a psychiatric disorder, to include as 
secondary to a service-connected lumbar 
spine disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



